DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 01/13/2022.
Claims 1-3, 7, 8, 11-13, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 01/13/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boyd et al. (US 7,744,468 B2) hereinafter BOYD, in view of McGhie et al. (US 9,251,528 B1), hereinafter MCGHIE, and further in view of Isaacson et al. (USPGP 2014/0250001 A1), hereinafter ISAACSON.

Claims 1, 12, and 20:
BOYD as shown below discloses the following limitations:
a plurality of user input devices; (see at least Figure 1 as well as associated and related text)
a promotions management computer server coupled to the user input device, the promotions management computer server including a processor programmed to execute an algorithm including: (see at least Figure 1 as well as associated and related text)
receive a request from a casino patron to display an offer selection screen via at least one of the user input devices, the request including a patron ID; (see at least Figures 2, 12, 35 as well as associated and related text)
retrieve a patron account file associated with the patron ID; (see at least Figure 9 as well as associated and related text)
access an offer selection data file including a plurality of promotional offers associated with a plurality of patron IDs and identify corresponding promotional offers associated with the received patron ID; (see at least Figures 15A-19 as well as associated and related text)
display the offer selection screen on the at least one user input device including: (see at least Figures 15A-34 as well as associated and related text)
an event calendar displaying the predefined period of calendar dates; (see at least Figures 15A-34 as well as associated and related text)
receive a selection of a calendar date by the casino patron and assign the selected promotional offer to the selected calendar date; (see at least Figures 15A-34 as well as associated and related text)
modify the event calendar to display an offer icon indicating the selected corresponding promotional offer assigned to the selected calendar date. (see at least Figures 15A-34 as well as associated and related text)
modify the patron account file to include the selected corresponding promotional offer assigned to the selected calendar date; (see at least Figures 15A-34 as well as associated and related text)
BOYD does not specifically disclose:
the determined period token balance associated with the predefined period of calendar dates; and
a plurality of images of the identified corresponding promotional offers associated with the received patron ID, each corresponding promotional offer being displayed with an associated number of tokens;
receive a selection of one of the corresponding promotional offers by the casino patron;
reduce the period token balance by the number of tokens associated with the selected corresponding promotional offer and display the reduced period token balance on the offer selection screen;
However, MCGHIE, in at least Figures 3, 4, 5, and 9 as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of MCGHIE because, “Merchants have used loyalty rewards programs for many years to create and maintain customer loyalty and increase the perceived value of their goods and services.” (MCGHIE: column 1, lines 50-52).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of BOYD/MCGHIE does not specifically disclose determine a period token balance associated with a predefined period of calendar dates, the period token balance including an amount of tokens available to select promotional offers to be used during the predefined period of calendar dates.  ISAACSON, however, in at least paragraphs 0154, 0155, Figure 32 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of BOYD/MCGHIE with the technique of ISAACSON because, “Merchants have used loyalty rewards programs for many years to create and maintain customer loyalty and increase the perceived value of their goods and services.” (MCGHIE: column 1, lines 50-52).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 3, and 12:
The combination of BOYD/MCGHIE/ISAACSON discloses the limitations as shown in the rejections above.  BOYD further discloses the following limitations:
the promotions management computer server is programmed to:
display a selection calendar upon receiving the patron’s selection of one of the corresponding promotional offers, the event selection calendar including the period of calendar dates; and
receive the casino patron’s selection of the calendar date via the selection calendar.
the promotions management computer server is programmed to:
display the selection calendar including an offer icon being displayed on each calendar date having an assigned corresponding promotional offer previously selected by the casino patron.
See at least Figures 15A-34 as well as associated and related text.




Claims 4-7 and 14-16:
The combination of BOYD/MCGHIE/ISAACSON discloses the limitations as shown in the rejections above.  MCGHIE further discloses the following limitations:
the promotions management computer server is programmed to:
identify promotional offers previously assigned to calendar dates within the period of calendar dates;
determine a total number of spent tokens associated with the identified promotional offers; and
determine the period token balance by subtracting the determined total number of spent tokens from a baseline token balance.
the promotions management computer server is programmed to:
determine the baseline token balance based on a number of dates within the period of calendar dates.
the promotions management computer server is programmed to:
determine the baseline token balance based on the number of tokens associated with a predefined group of promotional offers.
the identified corresponding promotional offers includes at least one promotional offer having a different associated number of tokens.
See at least Figures 3, 4, 5, and 9 as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of MCGHIE because, “Merchants have used loyalty rewards programs for many years to create and maintain customer loyalty and increase the perceived value of their goods and services.” (MCGHIE: column 1, lines 50-52).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable 
KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 8 and 17:
The combination of BOYD/MCGHIE/ISAACSON discloses the limitations as shown in the rejections above.  MCGHIE further discloses the identified corresponding promotional offers includes at least one of an amount of gaming credits, free dining credits, and an incentive point multiplier. See at least Figure 6 as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of MCGHIE because, “Merchants have used loyalty rewards programs for many years to create and maintain customer loyalty and increase the perceived value of their goods and services.” (MCGHIE: column 1, lines 50-52).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).







Claims 9-11, 18, and 19:
The combination of BOYD/MCGHIE/ISAACSON discloses the limitations as shown in the rejections above.  BOYD further discloses the following limitations:
the promotions management computer server is programmed to:
display the event calendar including a month of calendar dates and allow the casino patron to select the period of calendar dates from the displayed month of calendar dates.
the promotions management computer server is programmed to:
display a status calendar including the casino patron selected period of calendar dates and an offer icon on each calendar date having an assigned promotional offer previously selected by the casino patron.
the promotions management computer server is programmed to:
for each promotional offer being displayed on the offer selection screen:
determine a number of times a corresponding promotional offer may be used within the period of calendar dates based on the number of tokens associated with the corresponding promotional offer and the period token balance; and
display the corresponding promotional offer with the determined number of times the corresponding promotional offer may be used within the period of calendar dates.
See at least Figures 15A-34 as well as associated and related text.

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Soaring Eagle Casino and Resort.  Promotions Calendar.  (30 September 2013).  Retrieved online 10/08/2021. https://www.soaringeaglecasino.com/casino/promotions.html
Saganing Eagles Casino.  “Saganing Eagles  Access Club.”  (02 June 2016).  Retrieved online 12/13/2022.  https://www.saganing-eagleslanding.com/casino/access-club.html
Jamul Casino.  “Sweetwater Rewards.”  (19 June 2019).  Retrieved online 12/13/2022.  https://www.jamulcasinosd.com/sweetwater-rewards/

Foreign Art:
RAYNER DANIELLE.  (WO 2013/008101 A2).  CLUB AND CASINO MONEY AND EXCHANGE SYSTEM. 
MEYERHOFER ERIC.  (WO 2007/087391 A3). DISTRIBUTED PROMOTIONAL COUPON SYSTEM WITH REAL-TIME ACTIVITY MONITORING.
NAKAGAWA TOSHIMITSU. (JP 2016/095721 A). ELECTRONIC TOKEN AND ELECTRONIC TOKEN MANAGEMENT SYSTEM.









01/13/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)